DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 10/19/2020 has been entered.  Claims 21-40 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US 9289207 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a support element/pledget that supports a staple and tissue when being stapled along with aiding in bending the staple.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term/phrase “transverse width” in claim 27 is a relative term which renders the claim indefinite. The term “transverse width” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “the middle portion has a larger maximum transverse width relative to the first and second end portions” does not define maximum transverse width since “relative to the first and second end portions” does not define any orientation or axis to give meaning to “transverse”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 27-29, 31-36, and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan et al. (US 20090001123 A1).
Regarding claim 21, Morgan et al. discloses an apparatus comprising:(a) an anvil (346) having a plurality of staple-forming pockets (348); (b) a plurality of staples (302), wherein each staple has a first leg (306), a second leg (308), and a crown (304), wherein the staple-forming pockets are configured to bend the first and second legs of the staples ([0195-0206]); and (c) a plurality of staple support elements (310) provided separately from the anvil, wherein the staple support elements are arranged discretely relative to one another such that each staple support element is aligned with a respective one of the staples ([0195-0206], figs. 58-84), wherein each staple support element (310) is configured to be positioned between the crown of the respective staple and patient tissue such that at least one of the first or second legs of the staple is configured to pass through a portion of the staple support element before passing through the patient tissue (figs. 67-84) and subsequently being formed by a respective staple-forming pocket of the anvil ([0195-0206], figs. 58-84).
Regarding claim 34, Morgan et al. discloses an apparatus comprising: an anvil (346) having a plurality of staple-forming pockets (348); and (b) a stapling assembly (318/62) operable to drive staples toward the anvil (figs. 3, 10, 16-17, and 83-84) wherein the stapling assembly comprises: (i) a deck (328) having a plurality of openings (334, figs. 67-84), wherein the anvil (346) is operable to clamp tissue against the deck, (ii) a plurality of staples (302) disposed within the openings, wherein each staple includes a pair of legs (306/308) and a crown (304), and (iii) a plurality of staple support elements (310) supported by the deck and arranged discretely relative to one another, wherein each of the staple support elements is configured to receive at least one leg of a respective staple therethrough before the at least one leg is formed by a respective staple-forming pocket of the anvil ([0195-0206], figs. 58-84).
Regarding claim 39, Morgan et al. discloses an apparatus comprising: (a) an anvil (346/904/702/706) having a plurality of staple-forming pockets (348/924 or 710 figs. 140-148) arranged in an arcuate array (figs. figs. 67-84 and 134-148 [0242]); (b) a stapling assembly (318/62/944/922/714) operable to drive staples toward the anvil; and (c) a plurality of staple (302) and pledget assemblies (310) supported by the stapling assembly and arranged discretely relative to one another, wherein each of the staple and pledget assemblies comprises: (i) an unformed staple having a pair of (306/308) and a crown (304), and (ii) a pledget (310/344), wherein the pledge includes at least one opening configured to receive at least one leg of the pair of legs of the staple therethrough before the at least one leg is formed by a respective staple-forming pocket of the anvil ([0195-0206], [0242-0254], figs. 58-84 and 134-148 – discloses the staples and pledget assemblies can be used in the circular stapler embodiments having arcuate array of pockets [0242]).
Regarding claims 22 and 29, Morgan et al. discloses each staple support element (310) includes a first surface (324), a second surface opposed from the first surface (, and first and second channels (312) extending through the first and second surfaces, wherein the first and second channels are configured to receive the first and second legs (306/308), respectively, of the respective staple, wherein the crown defines a longitudinal axis and the first and second legs in a first position are transverse to the longitudinal axis (figs. 58-84), wherein at least a portion of the first surface is angled relative to the second surface (324 is sloped/curved and opposed surface is linear/stepped, [0195-0206], figs. 58-84).
Regarding claims 23 and 36 Morgan et al. discloses the anvil (346/904/702/706) is configured to bend the first and second legs of each staple toward one another and toward the crown to a second position and direct the bent legs into contact with the respective staple support element ([0195-0206], figs. 58-84).
Regarding claims 27 and 35 Morgan et al. discloses each of the staple support elements (310) includes a first end portion, a second end portion, and a middle portion (figs. 58-84), wherein the first and second end portions include the first and second channels (312), respectively, wherein the middle portion has a larger maximum transverse width relative to the first and second end portions (middle is wider than first and second portions and shown in figs. 72-79 the middle peaks relative to the first and second portions, [0195-0206], figs. 58-84).
Regarding claims 28, Morgan et al. discloses the middle portion (figs. 72-79 the middle peaks and/or 344) has a first guide feature (344) that projects in a first direction and a second guide feature (344) that projects in a second direction opposite the first direction, wherein the first guide feature is configured to direct an end of the first leg in the first direction, wherein the second guide feature is configured to direct an end of the second leg in the second direction (344 disclose as being located adjacent to ends to deflect as desired, [0195-0206], figs. figs. 67-84).
Regarding claims 31-33, Morgan et al. discloses the staple support elements (310) are formed of a bioabsorbable material or the staple support elements are formed of a non-bioabsorbable material [0181, 0203-0206], wherein the staples are arranged in an arcuate array ([0195-0206], [0242-0254], figs. 58-84 and 134-148 – discloses the staples and pledget assemblies can be used in the circular stapler embodiments having arcuate array of pockets [0242]).
Regarding claim 40, Morgan et al. discloses each staple includes a pair of leg ends, wherein when the apparatus is fired on tissue each pledget is configured to be positioned between the crown and the leg ends of the respective staple such that the leg ends are exposed to and in direct contact with tissue ([0195-0206], figs. figs. 67-84).

Allowable Subject Matter
Claims 24-26, 30, and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a Terminal Disclaimer is filed for US 9289207 B2.  See above, supra.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious apparatus comprising an anvil having a plurality of staple-forming pockets comprising all the structural and functional limitations and further comprising staple-forming pockets are configured to bend the first and second legs of the staples, a plurality of staple support elements provided separately from the anvil, wherein the staple support elements are arranged discretely relative to one another such that each staple support element is aligned with a respective one of the staples, wherein each staple support element is configured to be positioned between the crown of the respective staple and patient tissue such that at least one of the first or second legs of the staple is configured to pass through a portion of the staple support element before passing through the patient tissue and subsequently being formed by a respective staple-forming pocket of the anvil wherein the anvil is configured to bend the first and second legs of each staple toward one another and toward the crown to a second position as they are crimped during clamping and wherein the first surface of each staple support element is configured to further bend the first and second legs of the respective staple into a third position. Though Morgan et al. discloses teaches a clamping the anvil with a support member wherein each staple support element is configured to be positioned between the crown of the respective staple and patient tissue such that at least one of the first or second legs of the staple is configured to pass through a portion of the staple support element before passing through the patient tissue and subsequently being formed by a respective staple-forming pocket of the anvil wherein the anvil is configured to bend the first and second legs of each staple toward one another and toward the crown to a second position as they are crimped during clamping, it would not be obvious to modify the support element to bend the staples into a third position and one of ordinary skill would recognize that a Morgan’s support member cannot perform this extra bending without having to modify the support member anvil/clamping member to function with a support member that bends the staple more.  Having the staple further bent provides an effective clamping and compressive healing closure of a surgical area.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731